Citation Nr: 0718546	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  02-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to August 
1978, from August 1979 to May 1981, and from April 1984 to 
October 1985.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).

This case was remanded by the Board in May 2004 and December 
2005 for additional development.


FINDING OF FACT

The medical evidence of record shows, at worst, Level IX 
hearing acuity in the left ear without an exceptional pattern 
of hearing impairment.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Subsequent to a May 2004 Board remand, a 
letter dated in May 2004 satisfied the duty to notify 
provisions.  An additional letter was also provided to the 
veteran in August 2006, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claim, because the appeal of 
this issue is based on the assignment of an initial 
noncompensable evaluation following an initial award of 
service connection for left ear hearing loss.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, staged ratings may be assigned for separate 
periods of time.  Id.

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2006).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  If impaired hearing is service-connected in 
only one ear, the nonservice-connected ear will be assigned a 
Roman numeral designation for hearing impairment of Level I.  
38 C.F.R. § 4.85.

A November 1999 VA audiological examination was conducted and 
the average pure tone threshold for 500, 1000, and 2000 Hertz 
was shown as 43 decibels in the left ear.  Speech 
discrimination testing was 100 percent in the left ear at 65 
decibels.  It was not shown that the speech discrimination 
testing was accomplished using the Maryland CNC Test.

A June 2000 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
35
20
25
85

The average pure tone threshold for these frequencies is 
41.25 decibels in the left ear.  Using the Maryland CNC word 
list, speech recognition was 84 percent in the left ear.

A January 2001 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
40
30
35
35

The average pure tone threshold was shown as 35 decibels in 
the left ear.  Using the Maryland CNC word list, speech 
recognition was 100 percent in the left ear.

A March 2002 VA neurology examination included an 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
LEFT
40
25
35
45

The average pure tone threshold for these frequencies is 
36.25 decibels in the left ear.  Speech discrimination 
testing was 80 percent in the left ear.  It was not shown 
that the speech discrimination testing was accomplished using 
the Maryland CNC Test.

An October 2002 VA audiology examination report sated that an 
audiological evaluation was conducted and the results were 
unchanged from the March 2002 audiological evaluation.

A March 2006 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
105
105+
105+
105+

The average pure tone threshold was shown as 105 decibels in 
the left ear.  Using the Maryland CNC word list, speech 
recognition was 20 percent in the left ear.  The examiner 
stated that the veteran's left ear speech recognition 
threshold was in "poor agreement" with the left ear pure 
tone thresholds.  The examiner also stated that the veteran's 
"observed communication ability was in poor agreement" with 
the word recognition scores.  The examiner concluded that 
"[o]verall reliability is poor and reevaluation [with] a 
different tester is recommended."

In regards to the reliability of the March 2006 VA 
audiological examination results, an August 2006 VA medical 
opinion stated that "[n]o increase in disability should be 
considered for the [left ear] . . . until more reliable 
results can be obtained for the left ear".

A December 2006 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
20
20
35

The average pure tone threshold was shown as 23.75 decibels 
in the left ear.  Using the Maryland CNC word list, speech 
recognition was 18 percent in the left ear.  The examiner 
stated that the reliability of the pure tone threshold test 
results was "good."  The examiner also stated that "[t]he 
veteran's effort on the word recognition tests was 
questionable, and the reliability of the word recognition 
test is considered poor."

The Board finds that the medical evidence of record does not 
support an initial compensable evaluation left ear hearing 
loss.  Applying the June 2000 results to the Schedule reveals 
a numeric designation of Level II in the left ear.  See 38 
C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying 
these findings to 38 C.F.R. § 4.85, Table VII of the Schedule 
results in a noncompensable evaluation for hearing loss under 
Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in the service-connected ear, or (2) a 
pure tone threshold of 70 decibels or more at 2,000 Hertz in 
the left ear.  Thus, the veteran is not entitled to 
consideration under C.F.R. § 4.86 for exceptional patterns of 
hearing impairment for his service-connected left ear hearing 
loss during the entire appeal period.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, based on the audiometric findings at the time 
service connection was granted, the noncompensable evaluation 
assigned for the veteran's service-connected left ear hearing 
loss was appropriate, and entitlement to an initial 
compensable evaluation for left ear hearing loss is not 
warranted.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record shows that the 
veteran's left ear hearing loss has never been manifested by 
symptoms that would warrant a compensable evaluation.  In 
order for a compensable evaluation to be assigned when 
hearing loss is only service-connected in one ear, the 
service-connected ear must show audiometric test results of 
either Level X or Level XI.  The audiometric test results 
from January 2001, March 2002, and December 2006 did not show 
results of either Level X or Level XI.  While the March 2006 
VA audiological test results meet Level XI criteria, the 
audiologist who conducted the examination stated that the 
results were unreliable and recommended a reevaluation.  This 
opinion of the unreliability of the March 2006 VA 
audiological test results was substantiated by a VA physician 
in August 2006.  Accordingly, the March 2006 VA audiological 
test results are not competent to show the severity of the 
veteran's left ear hearing loss.

The Board notes that on reevaluation in December 2006, the 
veteran's left ear word recognition test score was once again 
considered unreliable.  However, even if the December 2006 
word recognition score was accepted as reliable, applying the 
results to the Schedule reveals a numeric designation of 
Level IX in the left ear.  See 38 C.F.R. § 4.85, Table VI, 
Diagnostic Code 6100.  Applying this finding to 38 C.F.R. § 
4.85, Table VII of the Schedule once again results in a 
noncompensable evaluation for hearing loss under Diagnostic 
Code 6100.  Accordingly, the assigned noncompensable 
evaluation reflects the degree of impairment shown since the 
date of the grant of service connection for left ear hearing 
loss, and there is no basis for staged ratings with respect 
to this claim.  See Fenderson, 12 Vet. App. at 126.

This does not mean that the veteran does not have a 
disability.  The record, to include multiple VA audiological 
examination reports, shows otherwise.  However, the degree to 
which this disability affects the average impairment of 
earnings, according to the Schedule, does not result in a 
compensable evaluation.  38 U.S.C.A. § 1155.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, based on the current audiometric findings, 
entitlement to a compensable rating for left ear hearing loss 
is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the competent medical 
evidence of record does not show a compensable degree of left 
ear hearing loss, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for left ear hearing loss 
is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


